DETAILED ACTION
	This is a non-final Office action in response to communications received on 05/25/2021.  Claims 1-17 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 05/25/2021 are acknowledged.

Information Disclosure Statement
Information disclosure statements filed on 05/27/2021 and 09/08/2021 are acknowledged. 

Status of Claims
	Claims 1-17 are rejected.

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7, 9, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0022011 A1 (hereinafter, "Furuichi") in view of Document WINNF-TS-0112, Version V1.9.1, 11 March 2020 (hereinafter, “CBRS Operational and Functional Requirements”)).

The instant application is directed to a system and method for provisioning of parameter data of radios controlled by a spectrum access system, with representative Fig. 3 being reproduced below:

    PNG
    media_image1.png
    438
    436
    media_image1.png
    Greyscale

.
The primary reference of Furuichi is directed to a method and system for communication control device that acquires, from a second system, desired communication parameter information regarding secondary use, and representative FIG. 13 and Fig. 23 are reproduced below and on the following page:

    PNG
    media_image2.png
    324
    621
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    413
    624
    media_image3.png
    Greyscale


The secondary reference of “CBRS Operational and Functional Requirements” is a non-patent literature that is directed to a method and system for Commercial Operation of a Citizens Broadband Radio Service Band system, with a focus on SAS interference and exclusion zone management. 

As to claim 1:
	Furuichi discloses a few limitations of claim 1, as follows:
1. A program product comprising a non-transitory processor readable medium on which program instructions are embodied, wherein the program instructions are configured, when executed by at least one programmable processor, to cause the at least one programmable processor to: 
receive a first set of data (Furuichi, Fig. 23, step SEQ2302, “communication parameter information” (i.e., first set of data)) from at least one of: at least one sensor of a radio (Furuichi, Fig. 8, Sensing Function, paragraph 80, sensing function inherently have a sensor) of a radio (Furuichi, Fig. 13, and paragraph [0089] disclose “that the CBSD has a Radio unit”) and at least one data storage device of the radio (Furuichi, Fig. 19 and 20 show storage devices, paragraph 128 discloses that “storage section 320 is equipped with the Database function of storing registration information … and the communication parameter information and storing information that is necessary to calculate frequency information available to the communication nodes”), 
wherein the first set of data comprises radio parameter data corresponding to the radio (Furuichi, Fig. 23, paragraph [0167] discloses that the step SEQ2302, “the desired communication parameter information includes … parameters such as the request type, frequency information, the maximum transmission power, a desired bandwidth, and a desired transmission power range” (i.e., radio parameter data)), and  
wherein the first set of data is automatically received or is received upon request (Furuichi, Fig. 23, step SEQ2301, “communication parameter information req”);
transmit a third set of data to at least one of: (a) the radio to which the radio parameter data corresponds and (b) spectrum access system circuitry (Furuichi, Fig. 23, step SEQ2303, and paragraph [0168] a “Translation function generates … a frequency use permission request (of a format that is recognizable to the communication control device 300)” (i.e., third set of data transmitted to a spectrum access system (SAS) at step SEQ 2303)), 
wherein the third set of data comprises at least one of: at least a portion of the first set of data (Furuichi, Fig. 23, step SEQ2303, and paragraph [0168] discloses that the data at step SEQ 2303 is generated “on the basis of the desired communication parameter information acquired from the Control function” (i.e., at step SEQ 2303) and at least a portion of the second set of data, 
wherein upon being transmitted to the radio, the third set of data is configured to be subsequently transmitted to the spectrum access system circuitry (Furuichi, Fig. 23, step SEQ2304, and paragraph [0168] discloses that “the Translation function reports the frequency use permission request to the Interface function (SEQ 2304)")
configured to use the radio parameter data to control transmission of the radio to regulate interference in shared spectrum at an incumbent user which has priority in the shared spectrum over the radio (Furuichi, paragraph [0265] discloses that the communication control device can, as a server monitoring radio waves of
communication nodes secondarily using a frequency band being used by a 

primary system, have an inter-communication node interference control 

function).  

Furuichi does not directly disclose the following limitations of claim 1, as follows:

receive a second set of data from a source other than the radio to which additional radio parameters correspond, and
wherein the second set of data comprises additional radio parameter data corresponding to the radio.
However, “CBRS Operational and Functional Requirements,” in the same field of endeavor as Furuichi, discloses the remaining limitations of claim 1, as follows:
receive a second set of data from a source other than the radio to which additional radio parameters correspond (“CBRS Operational and Functional Requirements,” page 61, section R0-SRR-02 discloses that “[p]rior to the SAS enabling spectrum use by the CBSD … Category B CBSD information shall be … 
entered by a Certified Professional Installer via a mechanism provided by the SAS administrator (i.e., second set of data from an installer)), and
wherein the second set of data comprises additional radio parameter data corresponding to the radio (“CBRS Operational and Functional Requirements,” page 61, section R0-SRR-02 discloses that additional radio parameter data includes CBSD Air Interface Technology, CBSD Sensing capability, Location information: latitude, longitude, and antenna height, etc.).
“CBRS Operational and Functional Requirements” is combinable with Furuichi because both belong to the same field of endeavor of providing services in CBRS networks to manage interference between users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of applying interference management techniques as disclosed by Furuichi to include the inputting of radio parameters for secondary users by a certified installer as disclosed by “CBRS Operational and Functional Requirements” in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 


As to claim 2:
	Furuichi and “CBRS Operational and Functional Requirements” disclose the limitations of claim 1. Furuichi further discloses the remaining limitations of claim 2, as follows:
2. The program product of claim 1, wherein the program instructions are configured, when executed by at least one programmable processor, to further cause the at least one programmable processor to 
covert at least a portion of the first set of data to radio parameter data corresponding to the radio (Furuichi, Fig. 13, Translation Function, with paragraph [0114] disclosing the role of Translation function as “converting signaling for reporting an own communication node device parameter to a format that is recognizable to the communication control device”); and 
wherein the first set of data further comprises radio parameter data configured to be processed to determine radio parameter data corresponding to the radio (Furuichi, paragraph [0282] discloses that “the communication parameter for the second wireless system includes at least one of a bandwidth or a transmission power range”); Attorney Docket No. 4749 US U1/100.1909US01 
26wherein the third set of data comprises at least a portion of a converted portion of the first set of data (Furuichi, Fig. 23, step SEQ2303, and paragraph [0168] discloses that the data at step SEQ 2303 is generated “on the basis of the desired communication parameter information acquired from the Control function” (i.e., at step SEQ 2303).  


As to claim 4:
Furuichi and “CBRS Operational and Functional Requirements” disclose the limitations of claim 1. Furuichi further discloses the remaining limitations of claim 4, as follows:
4. The program product of claim 1, wherein the program instructions are configured, when executed by at least one programmable processor, to further cause the at least one programmable processor to receive at least one of a unique identifier of an installer (“CBRS Operational and Functional Requirements,” page 62, section R2-SRR-18 discloses that “[d]uring the Certified Professional Installer Registration process … the SAS record[s] and maintain[s] … a system wide unique Certified Professional Installer Identity” (i.e., unique identifier of an installer)) and credentials of the installer for use for encryption.  


As to claim 6:
Furuichi discloses a few the limitations of claim 6, as follows:
6. A method, comprising: 
receiving a first set of data (Furuichi, Fig. 23, step SEQ2302, “communication parameter information” (i.e., first set of data)) from at least one of: at least one sensor of a radio (Furuichi, Fig. 8, Sensing Function, paragraph 80, sensing function inherently have a sensor) of a radio (Furuichi, Fig. 13, and paragraph [0089] disclose “that the CBSD has a Radio unit”) and at least one data storage device of the radio (Furuichi, Fig. 19 and 20 show storage devices, paragraph 128 discloses that “storage section 320 is equipped with the Database function of storing registration information … and the communication parameter information and storing information that is necessary to calculate frequency information available to the communication nodes”), 
wherein the first set of data comprises radio parameter data corresponding to the radio (Furuichi, Fig. 23, paragraph [0167] discloses that the step SEQ2302, “the desired communication parameter information includes … parameters such as the request type, frequency information, the maximum transmission power, a desired bandwidth, and a desired transmission power range” (i.e., radio parameter data)), and 
wherein the first set of data is automatically received or is received upon request (Furuichi, Fig. 23, step SEQ2301, “communication parameter information req”); 
transmitting a third set of data to at least one of: (a) the radio to which the radio parameter data corresponds  and (b) spectrum access system circuitry (Furuichi, Fig. 23, step SEQ2303, and paragraph [0168] a “Translation function generates … a frequency use permission request (of a format that is recognizable to the communication control device 300)” (i.e., third set of data transmitted to a spectrum access system (SAS) at step SEQ 2303)), 
wherein the third set of data comprises at least one of: at least a portion of the first set of data (Furuichi, Fig. 23, step SEQ2303, and paragraph [0168] discloses that the data at step SEQ 2303 is generated “on the basis of the desired communication parameter information acquired from the Control function” (i.e., at step SEQ 2303) and at least a portion of the second set of data, 
wherein upon being transmitted to the radio, the third set of data is Attorney Docket No. 4749 US U1/100.1909US01 27configured to be subsequently transmitted to the spectrum access system circuitry (Furuichi, Fig. 23, step SEQ2304, and paragraph [0168] discloses that “the Translation function reports the frequency use permission request to the Interface function (SEQ 2304)")
configured to use the radio parameter data to control transmission of the radio to regulate interference in shared spectrum at an incumbent user which has priority in the shared spectrum over the radio (Furuichi, paragraph [0265] discloses that the communication control device can, as a server monitoring radio waves of
communication nodes secondarily using a frequency band being used by a 

primary system, have an inter-communication node interference control 

function).  

Furuichi does not directly disclose the following limitations of claim 6, as follows:

receiving a second set of data from a source other than the radio to which additional radio parameters correspond, wherein the second set of data comprises additional radio parameter data corresponding to the radio.
However, “CBRS Operational and Functional Requirements,” in the same field of endeavor as Furuichi, discloses the remaining limitations of claim 1, as follows:
receiving a second set of data from a source other than the radio to which additional radio parameters correspond (“CBRS Operational and Functional Requirements,” page 61, section R0-SRR-02 discloses that “[p]rior to the SAS enabling spectrum use by the CBSD … Category B CBSD information shall be … 
entered by a Certified Professional Installer via a mechanism provided by the SAS administrator (i.e., second set of data from an installer)), 
wherein the second set of data comprises additional radio parameter data corresponding to the radio (“CBRS Operational and Functional Requirements,” page 61, section R0-SRR-02 discloses that additional radio parameter data includes CBSD Air Interface Technology, CBSD Sensing capability, Location information: latitude, longitude, and antenna height, etc.).
Regarding claim 6, the same motivation to combine “CBRS Operational and Functional Requirements” with Furuichi utilized in claim 1 is equally applicable in the instant claim.


As to claim 7:
Furuichi and “CBRS Operational and Functional Requirements” disclose the limitations of claim 6. Furuichi further discloses the remaining limitations of claim 7, as follows:
7. The method of claim 6, further comprising to 
converting at least a portion of the first set of data to radio parameter data corresponding to the radio (Furuichi, Fig. 13, Translation Function, with paragraph [0114] disclosing the role of Translation function as “converting signaling for reporting an own communication node device parameter to a format that is recognizable to the communication control device”); and 
wherein the first set of data further comprises radio parameter data configured to be processed to determine radio parameter data corresponding to the radio (Furuichi, paragraph [0282] discloses that “the communication parameter for the second wireless system includes at least one of a bandwidth or a transmission power range”); Attorney Docket No. 4749 US U1/100.1909US01 
wherein the third set of data comprises at least a portion of a converted portion of the first set of data (Furuichi, Fig. 23, step SEQ2303, and paragraph [0168] discloses that the data at step SEQ 2303 is generated “on the basis of the desired communication parameter information acquired from the Control function” (i.e., at step SEQ 2303).


As to claim 9:
Furuichi and “CBRS Operational and Functional Requirements” disclose the limitations of claim 6. Furuichi further discloses the remaining limitations of claim 9, as follows:
9. The method of claim 6, further comprising receiving at least one of a unique identifier of an installer (“CBRS Operational and Functional Requirements,” page 62, section R2-SRR-18 discloses that “[d]uring the Certified Professional Installer Registration process … the SAS record[s] and maintain[s] … a system wide unique Certified Professional Installer Identity” (i.e., unique identifier of an installer)) and credentials of the installer for use for encryption.  


As to claim 11:
Furuichi discloses a few of the limitations of claim 11, as follows:
11. An apparatus, comprising: processing circuitry; wherein the processing circuitry is configured to: 
receive a first set of data (Furuichi, Fig. 23, step SEQ2302, “communication parameter information” (i.e., first set of data)) from at least one of: at least one sensor (Furuichi, Fig. 8, Sensing Function, paragraph 80, sensing function inherently have a sensor) of a radio (Furuichi, Fig. 13, and paragraph [0089] disclose “that the CBSD has a Radio unit”), and at least one data storage device of the radio (Furuichi, Fig. 19 and 20 show storage devices, paragraph 128 discloses that “storage section 320 is equipped with the Database function of storing registration information … and the communication parameter information and storing information that is necessary to calculate frequency information available to the communication nodes”),
wherein the first set of data comprises radio parameter data corresponding to the radio (Furuichi, Fig. 23, paragraph [0167] discloses that the step SEQ2302, “the desired communication parameter information includes … parameters such as the request type, frequency information, the maximum transmission power, a desired bandwidth, and a desired transmission power range” (i.e., radio parameter data)), and 
wherein the first set of data is automatically received or is received upon request (Furuichi, Fig. 23, step SEQ2301, “communication parameter information req”); Attorney Docket No. 4749 US U1/100.1909US01
transmit a third set of data to at least one of: (a) the radio to which the radio parameter data corresponds and (b) spectrum access system circuitry (Furuichi, Fig. 23, step SEQ2303, and paragraph [0168] a “Translation function generates … a frequency use permission request (of a format that is recognizable to the communication control device 300)” (i.e., third set of data) transmitted at step SEQ 2303)), 
wherein the third set of data comprises at least one of: at least a portion of the first set of data (Furuichi, Fig. 23, step SEQ2303, and paragraph [0168] discloses that the data at step SEQ 2303 is generated “on the basis of the desired communication parameter information acquired from the Control function” (i.e., at step SEQ 2303) and at least a portion of the second set of data, 
wherein upon being transmitted to the radio, the third set of data is configured to be subsequently transmitted to the spectrum access system circuitry (Furuichi, Fig. 23, step SEQ2304, and paragraph [0168] discloses that “the Translation function reports the frequency use permission request to the Interface function (SEQ 2304)")
configured to use the radio parameter data to control transmission of the radio to regulate interference in shared spectrum at an incumbent user which has priority in the shared spectrum over the radio (Furuichi, paragraph [0265] discloses that the communication control device can, as a server monitoring radio waves of
communication nodes secondarily using a frequency band being used by a 

primary system, have an inter-communication node interference control 

function).  

Furuichi does not directly disclose the following limitations of claim 11, as follows:
28receive a second set of data from a source other than the radio to which additional radio parameters correspond, and
wherein the second set of data comprises additional radio parameter data corresponding to the radio.
However, “CBRS Operational and Functional Requirements,” in the same field of endeavor as Furuichi, discloses the remaining limitations of claim 11, as follows:
28receive a second set of data from a source other than the radio to which additional radio parameters correspond (“CBRS Operational and Functional Requirements,” page 61, section R0-SRR-02 discloses that “[p]rior to the SAS enabling spectrum use by the CBSD … Category B CBSD information shall be … 
entered by a Certified Professional Installer via a mechanism provided by the SAS administrator (i.e., second set of data from an installer)), and
wherein the second set of data comprises additional radio parameter data corresponding to the radio (“CBRS Operational and Functional Requirements,” page 61, section R0-SRR-02 discloses that additional radio parameter data includes CBSD Air Interface Technology, CBSD Sensing capability, Location information: latitude, longitude, and antenna height, etc.).
Regarding claim 11, the same motivation to combine “CBRS Operational and Functional Requirements” with Furuichi utilized in claim 1 is equally applicable in the instant claim.


As to claim 12:
Furuichi and “CBRS Operational and Functional Requirements” disclose the limitations of claim 11. Furuichi further discloses the remaining limitations of claim 12, as follows:
12. The apparatus of claim 11, wherein the processing circuitry is further configured to 
convert at least a portion of the first set of data to radio parameter data corresponding to the radio (Furuichi, Fig. 13, Translation Function, with paragraph [0114] disclosing the role of Translation function as “converting signaling for reporting an own communication node device parameter to a format that is recognizable to the communication control device”); and 
wherein the first set of data further comprises radio parameter data configured to be processed to determine radio parameter data corresponding to the radio (Furuichi, paragraph [0282] discloses that “the communication parameter for the second wireless system includes at least one of a bandwidth or a transmission power range”); Attorney Docket No. 4749 US U1/100.1909US01 
 wherein the third set of data comprises at least a portion of a converted portion of the first set of data (Furuichi, Fig. 23, step SEQ2303, and paragraph [0168] discloses that the data at step SEQ 2303 is generated “on the basis of the desired communication parameter information acquired from the Control function” (i.e., at step SEQ 2303).  

As to claim 15:
	Furuichi, “CBRS Operational and Functional Requirements”, and Sevindik disclose the limitations of claim 13. “CBRS Operational and Functional Requirements” further discloses the remaining limitations of claim 15, as follows:
15. The apparatus of claim 13, wherein the processing circuitry is further configured to receive, through the at least one I/O circuit, at least one of a unique identifier of an installer (“CBRS Operational and Functional Requirements,” page 62, section R2-SRR-18 discloses that “[d]uring the Certified Professional Installer Registration process … the SAS record[s] and maintain[s] … a system wide unique Certified Professional Installer Identity” (i.e., unique identifier of an installer)) and credentials of the installer for use for encryption.  

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0022011 A1 (hereinafter, "Furuichi") in view of Document WINNF-TS-0112, Version V1.9.1, 11 March 2020 (hereinafter, “CBRS Operational and Functional Requirements”)) in further view of US 2019/0289659 A1 (hereinafter, "Sawai").

As to claim 3:
	Furuichi and “CBRS Operational and Functional Requirements” disclose the limitations of claim 1. Sawai, in the same field of endeavor as Furuichi and “CBRS Operational and Functional Requirements” further discloses the remaining limitations of claim 3, as follows:
3. The program product of claim 1, wherein the program instructions are configured, when executed by at least one programmable processor, to further cause the at least one programmable processor to receive revisions to at least one of: (a) at least a portion of the first set of data (Sawai, Fig. 8, step S116, “request for an adjustment
between the second communication services in step S116” (i.e., receive revisions). See also, Sawai, paragraph [0113] that discloses that the “adjustment of a configuration for secondary usage between second communication services includes a recommendation about a radio access technique or a recommendation
about a channel to be used for at least one secondary usage node” (i.e., data that 

is of the type of the first type of data)) and (b) at least a portion of the second set of 

data.  

Sawai is combinable with Furuichi and “CBRS Operational and Functional Requirements” because all three belong to the same field of endeavor of providing interference management in CBRS networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods as disclosed by Furuichi and “CBRS Operational and Functional Requirements” to include the revisions of previously entered radio parameter data as disclosed by Sawai in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 



As to claim 8:
	Furuichi and “CBRS Operational and Functional Requirements” disclose the limitations of claim 6. Sawai, in the same field of endeavor as Furuichi and “CBRS Operational and Functional Requirements” further discloses the remaining limitations of claim 8, as follows:
8. The method of claim 6, further comprising 
receiving revisions to at least one of: (a) at least a portion of the first set of data (Sawai, Fig. 8, step S116, “request for an adjustment between the second communication services in step S116” (i.e., receive revisions). See also, Sawai, paragraph [0113] that discloses that the “adjustment of a configuration for secondary usage between second communication services includes a recommendation about a radio access technique or a recommendation about a channel to be used for at least one secondary usage node” (i.e., data that is of the type of the first type of data)) and (b) at least a portion of the second set of data.  
Regarding claim 8, the same motivation to combine Sawai with Furuichi and “CBRS Operational and Functional Requirements” utilized in claim 3 is equally applicable in the instant claim.

Claims 5, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0022011 A1 (hereinafter, "Furuichi") in view of Document WINNF-TS-0112, Version V1.9.1, 11 March 2020 (hereinafter, “CBRS Operational and Functional Requirements”)) in further view of H. Li, Y. Dou, C. Lu, D. Zabransky, Y. Yang and J. -M. J. Park, "Preserving the Incumbent Users’ Location Privacy in the 3.5 GHz Band," 2018 IEEE International Symposium on Dynamic Spectrum Access Networks (DySPAN), 2018, pp. 1-10, doi: 10.1109/DySPAN.2018.8610470 (hereinafter, "Li_IEEE")).

As to claim 5:
Furuichi and “CBRS Operational and Functional Requirements” disclose the limitations of claim 4. Li_IEEE, in the same field of endeavor as Furuichi and “CBRS Operational and Functional Requirements” further discloses the remaining limitations of claim 5, as follows:
5. The program product of claim 4, wherein the program instructions are configured, when executed by at least one programmable processor, to further cause the at least one programmable processor 
upon receiving credentials for encryption, to encrypt at least one of: at least a portion of the first set of data, at least a portion of a converted portion of the first set of data, and at least a portion of the second set of data (Li_IEEE, Fig. 3, and section V.C.1) ESC Input Data discloses that “ESC encrypts every entry of X using level 2 encryption and public key … [and] sends the encrypted safe zone report … to SAS”); 
wherein the third set of data comprises encrypted data (Examiner notes that claim 1 recites that data received from a source other than a radio is a third type of data, and Li_IEEE, Fig. 3, and section V.C.1) ESC Input Data discloses data is being received from an Environmental Sensing Capability (ESC) system, and is thus, a third type of data, with the data being further encrypted (see the mapping of the above limitation)).  
Li_IEEE is combinable with Furuichi and “CBRS Operational and Functional Requirements” because all three belong to the same field of endeavor of providing interference management in CBRS networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods as disclosed by Furuichi and “CBRS Operational and Functional Requirements” to include the encryption and decryption of data in components of the SAS system as disclosed by Li_IEEE in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 


As to claim 10:
Furuichi and “CBRS Operational and Functional Requirements” disclose the limitations of claim 9. Li_IEEE, in the same field of endeavor as Furuichi and “CBRS Operational and Functional Requirements” further discloses the remaining limitations of claim 10, as follows:
10. The method of claim 9, further comprising, 
upon receiving credentials for encryption, encrypting at least one of: at least a portion of the first set of data, at least a portion of a converted portion of the first set of data, and at least a portion of the second set of data (Li_IEEE, Fig. 3, and section V.C.1) ESC Input Data discloses that “ESC encrypts every entry of X using level 2 encryption and public key … [and] sends the encrypted safe zone report … to SAS”); 
wherein the third set of data comprises encrypted data (Examiner notes that claim 1 recites that data received from a source other than a radio is a third type of data, and Li_IEEE, Fig. 3, and section V.C.1) ESC Input Data discloses data is being received from an Environmental Sensing Capability (ESC) system, and is thus, a third type of data, with the data being further encrypted (see the mapping of the above limitation)).  
Regarding claim 10, the same motivation to combine Li_IEEE with Furuichi and “CBRS Operational and Functional Requirements” utilized in claim 5 is equally applicable in the instant claim.


As to claim 16:
Furuichi and “CBRS Operational and Functional Requirements” disclose the limitations of claim 15. Li_IEEE, in the same field of endeavor as Furuichi and “CBRS Operational and Functional Requirements” further discloses the remaining limitations of claim 16, as follows:
16. The apparatus of claim 15, wherein the processing circuitry is further configured, 
upon receiving credentials for encryption, to encrypt at least one of: at least a portion of the Attorney Docket No. 4749 US U1/100. 1909US01 29first set of data, at least a portion of a converted portion of the first set of data, and at least a portion of the second set of data (Li_IEEE, Fig. 3, and section V.C.1) ESC Input Data discloses that “ESC encrypts every entry of X using level 2 encryption and public key … [and] sends the encrypted safe zone report … to SAS”); 
wherein the third set of data comprises encrypted data (Examiner notes that claim 1 recites that data received from a source other than a radio is a third type of data, and Li_IEEE, Fig. 3, and section V.C.1) ESC Input Data discloses data is being received from an Environmental Sensing Capability (ESC) system, and is thus, a third type of data, with the data being further encrypted (see the mapping of the above limitation)).  
Regarding claim 16, the same motivation to combine Li_IEEE with Furuichi and “CBRS Operational and Functional Requirements” utilized in claim 5 is equally applicable in the instant claim.

Claims 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0022011 A1 (hereinafter, "Furuichi") in view of Document WINNF-TS-0112, Version V1.9.1, 11 March 2020 (hereinafter, “CBRS Operational and Functional Requirements”)) in further view of US 10,681,560 B1 (hereinafter, "Sevindik")).

As to claim 13:
	Furuichi and “CBRS Operational and Functional Requirements” disclose the limitations of claim 11. Sevindik, in the same field of endeavor as Furuichi and “CBRS Operational and Functional Requirements” further discloses the remaining limitations of claim 13, as follows:
13. The apparatus of claim 11, further comprising at least one input / output (I/0) circuit (Sevindik, Col 6, lines 21-25 disclose that “each of the CBSDs, user equipment devices, SAS devices and each of the other apparatus/devices of the system include one or more processors and/or hardware circuitry, input/output interfaces including receivers and transmitters, and a memory”).
Sevindik is combinable with Furuichi and “CBRS Operational and Functional Requirements” because all three belong to the same field of endeavor of providing interference management in CBRS networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods as disclosed by Furuichi and “CBRS Operational and Functional Requirements” to include the provisioning of I/O circuits in various devices of the SAS system as disclosed by Sevindik in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

As to claim 14:
	Furuichi, “CBRS Operational and Functional Requirements”, and Sevindik disclose the limitations of claim 13. Sevindik further discloses the remaining limitations of claim 14, as follows:
14. The apparatus of claim 13, wherein the processing circuitry is further configured to receive, through the at least one 1/O circuit, revisions to at least one of: (a) at least a portion of the first set of data (Sevindik, Col 6, lines 21-25 disclose that a multiplicity of devices of a SAS system are equipped with an I/O circuit, with Examiner taking the broadest reasonable interpretation that such interfaces are used to input parameter data and their revisions into the SAS system) and (b) at least a portion of the second set of data.  
Regarding claim 14, the same motivation to combine Sevindik with Furuichi and “CBRS Operational and Functional Requirements” utilized in claim 13 is equally applicable in the instant claim.

As to claim 17:
	Furuichi, “CBRS Operational and Functional Requirements”, and Sevindik disclose the limitations of claim 13. Sevindik further discloses the remaining limitations of claim 17, as follows:
17. The apparatus of claim 13, wherein the at least one I/O circuit comprises at least one of a display (Sevindik, Fig. 4, element 454, “a display”), a touch screen, a keyboard, a mouse, and a biometric sensor.  
Regarding claim 17, the same motivation to combine Sevindik with Furuichi and “CBRS Operational and Functional Requirements” utilized in claim 13 is equally applicable in the instant claim.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose email address is biswajit.ghose1@uspto.gov, and telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412


/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412